U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                         ________________________

                              No. ACM 38923
                         ________________________

                            UNITED STATES
                                Appellee
                                     v.
                        Joshua D. HNATIUK
             Senior Airman (E-4), U.S. Air Force, Appellant
                         ________________________

        Appeal from the United States Air Force Trial Judiciary
                          Decided 22 May 2017
                         ________________________

Military Judge: Lyndell M. Powell.
Approved sentence: Bad-conduct discharge, confinement for 32 months,
forfeiture of all pay and allowances, and reduction to E-1. Sentence
adjudged 21 August 2015 by GCM convened at Ellsworth Air Force
Base, South Dakota.
For Appellant: Major Isaac C. Kennan, USAF; Captain Allen S.
Abrams, USAF.
For Appellee: Major Mary Ellen Payne, USAF; Gerald R. Bruce, Es-
quire.
Before DREW, J. BROWN, and MINK, Appellate Military Judges.
Judge MINK delivered the opinion of the court, in which Chief Judge
DREW and Senior Judge J. BROWN joined.
                         ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                         ________________________

MINK, Judge:
   A military judge sitting as a general court-martial convicted Appellant,
consistent with his pleas pursuant to a pretrial agreement (PTA), of conspir-
                   United States v. Hnatiuk, No. ACM 38923


ing to wrongfully distribute marijuana, wrongfully distributing marijuana,
and wrongfully possessing marijuana with the intent to distribute it, in viola-
tion of Articles 81 and 112a of the Uniform Code of Military Justice (UCMJ),
10 U.S.C. §§ 881, 912a. 1 The adjudged and approved sentence was a bad-
conduct discharge, confinement for 32 months, forfeiture of all pay and allow-
ances, and reduction to the grade of E-1. 2
    Appellant raises two issues on appeal: (1) that the staff judge advocate’s
recommendation (SJAR) contained plain and prejudicial error by incorrectly
stating the results of the court-martial, and (2) that the specification for
possession with intent to distribute marijuana was unconstitutionally multi-
plicious where Appellant was also charged with distribution of that marijua-
na. Finding no relief is warranted, we affirm the findings and sentence as
approved by the convening authority.

                                I. BACKGROUND
    Sometime around February 2014, Appellant and another Airman, Airman
Basic (AB) SM, developed a plan to have marijuana shipped from California
to South Dakota, where Appellant would then sell the marijuana to a civilian,
Mr. JC. Appellant and AB SM financed their marijuana distribution scheme
by combining their own money with money supplied by another Airman. The
first shipment of approximately one pound of marijuana arrived in South
Dakota on or about 14 March 2014. Appellant and AB SM then divided the
marijuana into 16 one-ounce portions and sold them to Mr. JC. A second
shipment of approximately one pound of marijuana arrived on or about 14
April 2014. Appellant and AB SM again divided the shipment into 16 one-
ounce portions. AB SM, with Appellant’s authorization, then distributed two
of the one-ounce portions to Mr. JC. The additional amount of approximately
14 ounces of marijuana remained at Appellant’s off-base residence where,
pursuant to Appellant’s grant of consent to search his residence, it was dis-
covered by agents from the Air Force Office of Special Investigations (AFOSI)
on 16 April 2014.



1 In accordance with the pretrial agreement (PTA), a charge and specification alleg-
ing a violation of Article 134, UCMJ, 10 U.S.C. § 834, was withdrawn and dismissed
with prejudice following Appellant’s arraignment.
2The PTA between Appellant and the convening authority provided the latter would
approve no confinement in excess of 33 months, but included no other limitations on
the sentence that could be approved. Accordingly, the PTA had no impact on the
convening authority’s ability to approve the adjudged sentence.




                                         2
                  United States v. Hnatiuk, No. ACM 38923


                               II. DISCUSSION
A. Staff Judge Advocate’s Recommendation (SJAR)
    As a part of his PTA, Appellant agreed to plead guilty to conspiring with
AB SM to engage in the wrongful distribution of marijuana. However, the
Specification of Charge I, alleging the conspiracy, contained nine separate
overt acts allegedly committed by Appellant in furtherance of the conspiracy.
Under the terms of the PTA, Appellant agreed to plead guilty to the conspira-
cy offense in exchange for the convening authority “lining through” three of
the nine alleged overt acts. The convening authority agreed to this provision
in the PTA and Appellant pleaded guilty at the court-martial to this conspir-
acy offense, except for the language discussing three of the nine alleged overt
acts, to which Appellant pleaded not guilty.
    While discussing the terms of the PTA with Appellant and counsel during
the court-martial, the military judge asked the assistant trial counsel if the
language in the Specification of Charge I to which Appellant had pleaded not
guilty was going to be withdrawn and dismissed. The assistant trial counsel
acknowledged that it would be, and then made the changes to the charge
sheet, which was then reviewed by the military judge. A short time later,
immediately prior to announcing his findings, the military judge stated: “As
we discussed previously, the language was excepted from the Specification of
Charge I. That language has now been withdrawn and dismissed, so my
announcement of findings won’t exactly match the pleas that were entered
with regard to the Specification of Charge I.” The military judge then an-
nounced that Appellant was guilty of the Specification of Charge I and
Charge I, without further addressing the excepted language.
    Following the conclusion of Appellant’s court-martial, the Report of Result
of Trial (RRT) summarizing the charges, specifications, pleas, findings, and
sentence was prepared. With respect to the Specification of Charge I, the
RRT correctly stated that Appellant pleaded guilty except for the specified
language pertaining to the three alleged overt acts and correctly identified
the language of the specification to which Appellant pleaded not guilty. The
RRT then stated the military judge found Appellant guilty of the Specifica-
tion of Charge I, but omitted that the language of the Specification to which
Appellant pleaded not guilty was withdrawn and dismissed prior to the an-
nouncement.
   The convening authority’s staff judge advocate (SJA) attached a copy of
the RRT to his SJAR. The SJAR also discussed the provisions of the PTA and
concluded by recommending the convening authority approve the sentence as
adjudged. In his clemency request, neither Appellant nor his trial defense
counsel asserted the SJAR or the attached RRT was erroneous in any way.


                                      3
                  United States v. Hnatiuk, No. ACM 38923


Consequently, the addendum to the SJAR also did not address any issue with
respect to the language withdrawn and dismissed from the Specification of
Charge I.
   The convening authority concurred with the SJA’s recommendation and
approved the adjudged sentence.
    Now on appeal, Appellant for the first time asserts that the RRT attached
to the SJAR, and therefore the SJAR, erroneously reported that Appellant
was found guilty of the Specification of Charge I, including the language to
which Appellant pleaded not guilty. Appellant asks us to set aside the action
taken by the convening authority and remand the case for new post-trial
processing, beginning with the preparation of a new SJAR. We decline to do
so.
    The “proper completion of post-trial processing is a question of law, which
this court reviews de novo.” United States v. LeBlanc, 74 M.J. 650, 660 (A.F.
Ct. Crim. App. 2015) (citing United States v. Sheffield, 60 M.J. 591, 593 (A.F.
Ct. Crim. App. 2004)). “If defense counsel does not make a timely comment on
an omission [or error] in the [SJAR], the error is [forfeited] unless it is preju-
dicial under a plain error analysis.” United States v. Scalo, 60 M.J. 435, 436
(C.A.A.F. 2005) (citing R.C.M. 1106(f); United States v. Kho, 54 M.J. 63, 65
(C.A.A.F. 2000)). Under a plain error analysis, Appellant must persuade this
court that: “(1) there was an error; (2) it was plain or obvious; and (3) the
error materially prejudiced a substantial right.” Id. (quoting Kho, 54 M.J. at
65).
    The standard for meeting the test of prejudice is low, requiring only “some
colorable showing of possible prejudice.” Kho, 54 M.J. at 65 (quoting United
States v. Wheelus, 49 M.J. 283, 289 (C.A.A.F. 1998)). “The low threshold for
material prejudice with respect to an erroneous post-trial recommenda-
tion . . . is designed to avoid undue speculation as to how certain information
might impact the convening authority’s exercise of such broad discretion.”
Scalo, 60 M.J. at 437. While the threshold is low, there must be some colora-
ble showing of possible prejudice. Id.
    Because Appellant did not object to the SJAR, we review for plain error.
Applying this standard, even were we to assume error, Appellant fails as he
has not demonstrated a colorable showing of possible prejudice. The record of
the court-martial proceedings and, perhaps more importantly, the PTA,
which was signed by both the Appellant and the convening authority, made it
clear that Appellant would plead not guilty to the language in the Specifica-
tion of Charge I and it would be “lined through.” This agreement was rein-
forced by the convening authority’s action in disapproving the findings as to
the Specification of Charge I regarding the language to which Appellant


                                        4
                  United States v. Hnatiuk, No. ACM 38923


pleaded not guilty. Any confusion that may have resulted from the an-
nouncement of findings by the military judge as to the Specification of Charge
I, and what was stated on the RRT, was eliminated by the convening authori-
ty’s specific action disapproving the finding as to the language to which Ap-
pellant pleaded not guilty.
B. Multiplicity of Charges
    Appellant next contends that the offenses of wrongful distribution of ma-
rijuana and wrongful possession of marijuana with intent to distribute are
multiplicious and asks this court to dismiss the latter. Despite pleading
guilty to both specifications alleging these two offenses during his court-
martial and waiving “all waivable motions” pursuant to the PTA, Appellant
argues that the two specifications are multiplicious since the charged
timeframe for the possession with intent to distribute offense falls within the
charged timeframe for the wrongful distribution offense. Appellant also ar-
gues that since the two offenses are “facially duplicative,” his claim of uncon-
stitutional multiplicity was not waived by his guilty plea. We disagree.
    In United States v. Heryford, 52 M.J. 265 (C.A.A.F. 2000), our superior
court addressed the analysis to be applied when a claim of multiplicity is
raised in an unconditional guilty plea case:
       Ordinarily, an unconditional guilty plea waives a multiplicity
       issue. United States v. Lloyd, 46 M.J. 19, 23 ([C.A.A.F.] 1997).
       Furthermore, double jeopardy claims, including those founded
       in multiplicity, are waived by failure to make a timely motion
       to dismiss, unless they rise to the level of plain error. United
       States v. Britton, 47 M.J. 195, 198 ([C.A.A.F.] 1997).
       Appellant has the burden of persuading [the appellate court]
       that there was plain error. United States v. Powell, 49 M.J.
       460, 464–65 ([C.A.A.F.] 1998). An appellant may show plain er-
       ror and overcome waiver by showing that the specifications are
       “‘facially duplicative,’ that is, factually the same.” Britton, [47
       M.J.] at 198, quoting Lloyd, [46 M.J.] at 23. Whether the speci-
       fications are facially duplicative is determined by reviewing the
       language of the specifications and “facts apparent on the face of
       the record.” Lloyd, [46 M.J.] at 24; see also United States v.
       Harwood, 46 M.J. 26, 28–29 ([C.A.A.F.] 1997).
Heryford, 52 M.J. at 266.
   In this case, since Appellant raised no issue of multiplicity at trial and
pleaded guilty unconditionally, he waived any claim of multiplicity. The
specification for wrongful distribution of marijuana alleges the offense oc-
curred “between on or about 1 February 2014 and on or about 16 April 2014,”

                                       5
                   United States v. Hnatiuk, No. ACM 38923


within the State of South Dakota. The specification for wrongful possession of
marijuana with intent to distribute alleges the offense occurred “between on
or about 14 April 2014 and on or about 16 April 2014,” at or near Box Elder,
South Dakota. Both the stipulation of fact and the guilty plea inquiry make it
clear that Appellant distributed marijuana on divers occasions during the
period between 1 February 2014 and 16 April 2014. The stipulation of fact
and the guilty plea inquiry make it equally clear that between 14 April 2014
and 16 April 2014, Appellant possessed 14 ounces of marijuana in his off-base
residence that he intended to distribute but did not do so prior to it being
seized by AFOSI on 16 April 2014.
   Based on the record, it is clear that Appellant committed two separate of-
fenses at two separate times. Consequently, we hold that the two offenses are
not facially duplicative and any issue of multiplicity was waived.

                                III. CONCLUSION
    The approved findings and sentence are correct in law and fact, and no
error materially prejudicial to the substantial rights of Appellant occurred.
Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the
findings and the sentence are AFFIRMED. 3


                  FOR THE COURT



                  KURT J. BRUBAKER
                  Clerk of the Court




3 Even though correctly stating the finding as to the Specification of Charge I as
announced by the court-martial, we direct a corrected court-martial order reflecting
that the language to which Appellant pleaded not guilty was withdrawn and dis-
missed after arraignment.




                                         6